Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 1 of 10 PageID #: 1160



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x

UNITED STATES OF AMERICA
                                                              ORDER
            -against-                                      18-CR-633(EK)

ALEKSANDR ZHUKOV,

                 Defendant.

------------------------------------------x

ERIC KOMITEE, United States District Judge:

            Defendant Zhukov was before the Court (telephonically)

for a status conference on October 21, 2020, to discuss the

defense’s ongoing efforts to prepare for his upcoming trial.

Jury selection is currently scheduled to begin on November 23,

2020, and the parties predict that trial will take two to three

weeks.    Familiarity with the Court’s prior orders in this case —

relating to bail, discovery, and other issues — is assumed.             In

Part I, below, the Court memorializes the status of certain

issues relating to discovery and trial preparation.           Part II

addresses the Defendant’s renewed motion to dismiss this case,

which is denied for the reasons set forth.

I.   Discovery and Trial Preparation

     A.     Laptop Use at Metropolitan Detention Center

            Much of the colloquy at last week’s status conference

concerned the Defendant’s request that he be permitted to use

and/or possess an internet-disabled laptop computer at the

                                     1
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 2 of 10 PageID #: 1161



Metropolitan Detention Center (MDC), loaded with the discovery

the government has produced, to assist in trial-preparation.

The defense raised the internet-disabled laptop with this Court

for the first time on August 25th of this year, Def. Letter, Aug.

25, 2020, ECF No. 116, though they do report that they also

raised this issue in January to the judge previously assigned to

this case.1

            This Court initially declined to order the Bureau of

Prisons (BoP) to permit this arrangement, relying in part on

representations from the government that to do so as requested

would constitute a “serious security risk,” Gov’t Letter, Sept.

30, 2020, ECF No. 134 (citing BoP Letter, United States v.

Tavarez, No. 19-CR-690 (S.D.N.Y. Sept. 25, 2020), ECF No. 72-1),

and representations from the BoP in United States v. Tavarez

that laptops are “defined as contraband,” BoP Letter at 2.               The

Court also relied on representations that the Defendant has

other access to computers for discovery review at the MDC,

including at the workstations on his cell block and during

attorney visits.2




1 This case was initially assigned to the Honorable Edward R. Korman.   It was
transferred to the undersigned in February 2020.
2 The government also worked to enable another alternative: they arranged
with the U.S. Marshals Service for Mr. Zhukov to be produced to the
courthouse for regular counsel meetings in a meeting room in the Marshals’
facility. The defense declined to pursue this option based on the limited
capacity for social-distancing in those meeting rooms.

                                      2
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 3 of 10 PageID #: 1162



           Following my initial Order, the defense cited several

recent cases relevant to this issue in a brief to the Court of

Appeals.   Those cases — none of which had been surfaced in prior

proceedings before this Court — showed judges endeavoring to

facilitate defendants’ use of personal laptops at the MDC,

sometimes with the assistance of the government or BoP.            This

Court called for a BoP lawyer to attend the conference last

week, and the parties and BoP came to an arrangement on the

record that will facilitate the Defendant’s use, if not full and

unfettered possession, of an internet-disabled laptop, loaded

with the relevant discovery.       The Court now affirms this

arrangement (as memorialized by the government), and directs as

follows:

           The defendant may have access to a laptop computer
           that is internet-disabled (the “Computer”). The
           defendant may use the Computer to review the discovery
           materials in this case, including materials that have
           been designated “sensitive discovery material.” The
           defendant may share the contents of the Computer only
           with defense counsel, and no one else may review the
           contents of the Computer. The Computer shall be
           password-protected and maintained in a location
           acceptable to Bureau of Prisons personnel. Bureau of
           Prisons personnel will provide the defendant
           reasonable access to the Computer in one of the MDC’s
           visiting rooms. Bureau of Prisons personnel may
           decline to take the defendant to the visiting room to
           access the Computer when female inmates are using the
           visiting room.




                                     3
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 4 of 10 PageID #: 1163



           The government has further advised that, even in

advance of this Order, they provided an internet-disabled laptop

to the MDC for Mr. Zhukov’s use.

     B.    In-Person Visits

           The defense team advised on September 8, 2020 that no

attorney on the team was willing to meet with the Defendant in

person at the MDC, given that each lawyer was “either in a

category vulnerable to the consequences of a COVID-19 infection

or lives with a vulnerable person.”        Def. Letter, Sept. 8, 2020,

ECF No. 121.    To address this issue, the Court proposed, sua

sponte, that it would authorize Criminal Justice Act

reimbursement for another attorney to be added to the defense

team who would be amenable to in-person visits at the MDC.

Conference Tr. 21:17-25, Sept. 16, 2020, ECF No. 126.

Responding to this invitation, the defense enlisted Andrew

Mancilla, Esq.    Mr. Mancilla visited with the Defendant in

person on October 6, 2020, but the defense advised the Court on

October 15, 2020 that he was unwilling to return.           Def. Letter,

Oct. 15, 2020, ECF No. 147.       The Court thanks Mr. Mancilla for

his participation and will authorize Criminal Justice Act

reimbursement in connection with his preparation for, and

attendance at, the recent in-person meeting.          He need not

otherwise appear in this case, given the limited purpose for

which his addition to the trial team was contemplated.

                                     4
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 5 of 10 PageID #: 1164



             The Court has, however, now identified multiple

“mentees” in the Criminal Justice Act Committee’s mentoring

program who have stated that they are willing to assist in this

case, including by in-person visits at the MDC; counsel can call

the Court’s Case Manager for further information.

      C.     Trial Technology

             The government’s motion related to trial technology,

ECF No. 145, is granted.      The government is directed to contact

the Court’s Case Manager about plans to provide the dividers and

other logistics.

II.   Defense Motion to Dismiss

             The Defendant moves to dismiss the case “based on

ongoing violations of Mr. Zhukov’s rights to speedy trial,

counsel, due process, and fundamental fairness.”           ECF No. 149.

This is not the Defendant’s first motion to dismiss this case.

He previously moved to dismiss in April 2020, on the basis that

the government of Bulgaria would not have extradited him to the

United States “if the request were made today”; the Court denied

that motion.    Def. Mot. to Dismiss at 1, Apr. 9, 2020, ECF No.

96; Order, Apr. 14, 2020, ECF No. 100.         The defense moved again

in August 2020, in letter submissions that cited no legal

authority.     See Def. Letter, Aug. 16, 2020. ECF No. 111; Def.

Letter, Aug. 25, 2020, ECF No. 116.        The Court again declined to

dismiss and instructed the Defendant to advance his argument in

                                     5
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 6 of 10 PageID #: 1165



a properly briefed motion.       Order at 5, Aug. 28, 2020, ECF No.

118; see also Conference Tr. 26:8-19, Aug. 17, 2020, ECF No. 113

(The Court:    “The parties have not yet really fully briefed the

Barker v. Wingo issues . . . .       Mr. Frisch, [if] you want me to

set a formal briefing schedule on the Sixth Amendment speedy

trial issue, you will please let me know that.”).           In its

October 21 letter, the defense now renews the motion to dismiss,

relying on Barker v. Wingo, 407 U.S. 514 (1972), and other

cases, in light of the continued delay.

           Barker sets the framework for determining when

pretrial delay violates the Sixth Amendment.          The Supreme Court

there identified three types of delay — deliberate, neutral, and

valid — and ascribed differing weights to each.           Deliberate

delay, which includes intentionally delaying to “gain some

tactical advantage over (defendants) or to harass them,” weighs

most heavily in favor of dismissal.        Id. at 531 n.32.      Neutral

delay is that which results from the government’s negligence (at

most) in managing the case efficiently; it too weighs in favor

of dismissal, but less heavily than deliberate delay.            Id. at

531.   Finally, delay is categorized as valid when it emanates

from factors beyond the government’s control.

           Thus far, the delay in bringing this case to trial is

overwhelmingly attributable to one factor — the COVID-19

epidemic — that is surely beyond the prosecution’s control.

                                     6
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 7 of 10 PageID #: 1166



See, e.g., United States v. Crittenden, No. 4:20-CR-7, 2020 WL

5223303, at *3 (M.D. Ga. Sept. 1, 2020) (“Certainly, a global

pandemic that is beyond the control of all the parties involved

justifies an appropriate delay.”); United States v. Briggs, No.

2:20-MJ-00410, 2020 WL 1939720, at *2 (E.D. Pa. Apr. 22, 2020)

(“The reason for the Government’s delay is a valid, neutral

reason: a global pandemic.”).       The defense attempts to overcome

this hard reality by faulting the government for the defense’s

difficulties preparing its case.         But the most it can muster in

that regard is an argument that the government should have acted

with greater urgency to identify other cases in which defendants

were permitted specialized computer usage at MDC.           The defense

is surely correct that the government is obligated to manage

“the progress of a criminal case toward disposition and to take

steps to avoid unnecessary delay where possible.”           United States

v. Tigano, 880 F.3d 602, 613 (2d Cir. 2018).          But Mr. Zhukov has

cited no authority for the specific proposition that the

government is obligated to perform legal research for the

defense.

           Moreover, the government’s obligation to manage a

criminal case’s forward progress does not absolve the defense of

its own obligation to engage in “zealous” efforts of its own at

preparation.    See, e.g., Torres v. Donnelly, 554 F.3d 322, 326

(2d Cir. 2009) (discussing defense attorney’s duty to zealously

                                     7
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 8 of 10 PageID #: 1167



represent his client); Dean v. Superintendent, Clinton Corr.

Facility, 93 F.3d 58, 62 (2d Cir. 1996) (it is a “lawyer’s duty

to represent a client zealously”).

           Here, there are indications that the defense has

chosen not to pursue every avenue available for preparation.

The parties have known for many months that COVID-related

restrictions would make trial preparation more difficult.             As

in-person visits were curtailed, the Court urged the defense to

maximize its use of the available telephone and videoconference

capabilities to avoid a time-crunch like the one defense counsel

is now describing.     Conference Tr. 17:20-22, July 15, 2020, ECF

No. 106 (The Court:     “I would encourage you, of course, to [make

as] much use of the phone as you can, and video as you need it,

to get as much trial prep done as possible.”).          Since

videoconferencing became available at the MDC in late March, the

Defendant could have scheduled approximately one or two

videoconferences a week.      See generally Mediation Status

Reports, Federal Defenders of New York, Inc. v. Federal Bureau

of Prisons, No. 19-CV-660 (E.D.N.Y. 2020) (showing

videoconferencing capacity steadily increase to fifty completed

videoconferences the week of October 15).          The government

reports that these videoconferences can last up to two hours a

session, Gov’t Letter, Sept. 30, 2020, ECF No. 134, though the

defense contends they are capped at one hour, Def. Letter, Oct.

                                     8
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 9 of 10 PageID #: 1168



22, 2020, ECF No. 157.      The videoconference technology allows

attorneys to “screen share” documents with their clients.              Gov’t

Letter, Oct. 16, 2020, ECF No. 139.

            It appears that defense counsel did not avail itself

of this opportunity:      at the status conference on October 21,

2020, it emerged that the defense did not use the

videoconferencing option at all until October 15, 2020 — more

than seven months into the COVID-19 epidemic.           Conference Tr.

34:12-18, Oct. 21, 2020, ECF No. 156.3         Based on the foregoing

discussion about videoconference availability, it is likely that

the decision not to engage in such preparation represents an

opportunity cost of scores of hours, at least, of trial-

preparation time.

            The Court appreciates the extreme and unprecedented

challenge that the pandemic presents for trial preparation, and

the complex interaction between the speedy trial issues

presented here and the bail considerations currently before the

Second Circuit.     But at this point — with the Defendant having

been incarcerated pending trial for approximately twenty-one

months4 — the Court cannot conclude that the Defendant’s speedy


3 The defense now says the videoconference is not effective, given that the
screen sharing function renders the print too small in the documents being
shared; but this complaint might have been more easily investigated and
redressed if the defense had attempted it earlier and reported any
difficulties then.
4 The Defendant was ordered detained in this case on January 18, 2019, at his
first appearance. See Minute Entry, ECF No. 22.

                                      9
Case 1:18-cr-00633-EK Document 164 Filed 10/26/20 Page 10 of 10 PageID #: 1169



trial rights have been infringed.         The renewed motion to dismiss

this case on this ground is denied.

III. Conclusion

            For the foregoing reasons, the Court (1) orders the

MDC to provide the Defendant access to an internet-disabled

laptop computer, as set forth herein; (2) grants the

government’s motion related to trial technology, ECF No. 145;

and (3) denies the Defendant’s renewed motion to dismiss, ECF

No. 149.


      SO ORDERED.

                                    /s Eric Komitee_____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated: October 26, 2020
       Brooklyn, New York




                                     10
